EXHIBIT 10.77


CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST.  SUCH OMITTED PORTIONS, WHICH ARE MARKED WITH BRACKETS
[       ] AND AN ASTERISK*, HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


SECOND AMENDMENT TO ASSET PURCHASE AND LICENSE AGREEMENT


THIS SECOND AMENDMENT (the “Amendment”) is made and entered into as of December
19, 2014 to the Asset Purchase and License Agreement (the “Agreement”) made and
entered into as of December 27, 2010, as amended as of December 9, 2011 by the
first amendment (“Amendment No. 1”), by and between Civitas Therapeutics, Inc.,
a Delaware corporation having its principal office at 190 Everett Avenue,
Chelsea, MA 02150 (“Civitas”), and Alkermes, Inc., a Pennsylvania corporation
having its principal office at 852 Winter Street, Waltham, MA 02451 (“Alkermes”)
(capitalized terms used but not defined herein shall have the meaning set forth
in the Agreement).


RECITALS:


WHEREAS, Alkermes and Civitas have entered into the Agreement;


WHEREAS, Alkermes and Civitas now wish to amend the Agreement on the terms and
conditions set forth in this Amendment;


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:


1.           Schedule 2.1.3.  Schedule 2.1.3 of the Agreement shall be modified
to include the documentation listed in the attached Appendix A.


2.           Equipment Use.  Civitas had previously requested the right to use
for an unspecified period of time the Xceledose capsule filler owned by Alkermes
(the “Capsule Filler”) for Civitas’ CVT-301 development program.  Pursuant to
Amendment No. 1, Alkermes subsequently lent the Capsule Filler to Civitas for
this purpose.  Both Parties acknowledge that Civitas returned the Capsule Filler
to Alkermes in May 2014 in full working condition.


3.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts, as applied to
agreements executed and performed entirely within the Commonwealth of
Massachusetts, without regard to any applicable principles of conflicts of law.


4.           Integration.  Except as expressly provided in this Amendment, all
other terms, conditions and provisions of the Agreement and Amendment No. 1
shall continue in full force and effect as provided therein.  This Amendment,
Amendment No. 1 and the Agreement constitute the entire agreement between the
Parties related to the subject matter hereof and supersede all prior agreements
and understandings, both written and oral, between the Parties with respect to
the subject matter hereof.  No subsequent alteration, amendment, change or
addition to this Amendment shall be binding upon the Parties unless reduced to a
writing referencing this Amendment and signed by an authorized officer of each
Party.
 
 
 

--------------------------------------------------------------------------------

 


5.           Execution in Counterparts.  This Amendment may be executed
simultaneously in one or more counterparts, each of which shall be deemed to be
an original, but all of which together shall constitute one and the same
instrument.  This Amendment will become binding when any one or more
counterparts hereof, individually or taken together, bear the signature of both
Parties.  For the purposes hereof, an electronic or facsimile copy of this
Amendment, including signed signature pages hereto, shall be deemed an original.




[signature page follows]

 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.



IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment by
their duly authorized representatives as of the date first set forth above.


CIVITAS THERAPEUTICS, INC.






By:           /s/ Rick Batycky
Name:      Rick Batycky
Title:        CTO Acorda




ALKERMES, INC.






By:           /s/ Michael Landine
Name:      Michael Landine
Title:        Senior Vice President

 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a confidential
treatment request. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.  Where seven pages of material have been omitted, the redacted
material is marked with [¥].



Appendix A


[¥]


